 

Exhibit 10.19

 

[logo.jpg]

 

TRANSITION AND SEPARATION AGREEMENT

 

TRANSITION AND SEPARATION AGREEMENT dated the 23rd day of October, 2015 (the
“Effective Date”) among TRAVELPORT WORLDWIDE, TRAVELPORT, LP (collectively with
Travelport Worldwide Limited, “Travelport” or the “Company”)) and KURT EKERT
(“Mr. Ekert” and together with Travelport, the “Parties”).

 

WHEREAS, Mr. Ekert is serving as Travelport’s Executive Vice President and Chief
Commercial Officer, pursuant to an employment agreement dated October 21, 2011,
as modified by letter agreements dated November 23, 2011 and March 6, 2013, by
and between Mr. Ekert and Travelport, LP (collectively, the “2011 Agreement”);

 

WHEREAS, Mr. Ekert has previously been granted 26,563 time-based restricted
share units (“RSUs”), 6,641 (prior to net settlement for required withholding
taxes) of which vested on October 15, 2015; 53,125 (at Target, as defined in the
LTIP Award Agreement) performance share units (“PSUs”), none of which have
previously vested but are eligible to vest on October 15, 2017; and 66,406 Stock
Options, 16,602 of which vested on October 15, 2015, pursuant to the Management
Equity Award Agreement, effective as of September 25, 2014, by and between Mr.
Ekert and Travelport Worldwide Limited (the “LTIP Award Agreement”);

 

WHEREAS, pursuant to the terms of Travelport Limited’s 2013 Long Term Management
Incentive Program, Mr. Ekert has previously been granted certain payments and
benefits under a Management Award Agreement, dated as of January 23, 2013, by
and between Mr. Ekert and Travelport Limited (the “LTMIP Award Agreement”);

 

WHEREAS, Mr. Ekert previously received shares in Travelport Worldwide Limited
pursuant to the LTMIP Award Agreement as well as awards from Travelport
Worldwide Limited, which remain subject to the definitive documentation
regarding such awards (collectively, the “Other Awards”);

 

WHEREAS, the Parties have agreed that Mr. Ekert’s employment with Travelport
shall end effective January 1, 2016 (the “Transition Date”);

 

WHEREAS, the Parties agree that, other than as modified herein, Mr. Ekert’s
employment with Travelport shall continue until the Transition Date on the same
terms and conditions as are in effect on the Effective Date;

 

WHEREAS, in connection with his transition, Travelport has agreed to provide Mr.
Ekert with certain payments and benefits, as set forth herein;

 

WHEREAS, Travelport and Mr. Ekert desire to enter into this Transition and
Separation Agreement (this “Agreement”) to set forth the Parties’ agreement as
to Mr. Ekert’s entitlements and continuing obligations in connection with his
transition of employment from Travelport.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency whereof is hereby acknowledged, the Parties hereto agree as follows:

 

 

 

 

TRANSITION AND SEPARATION AGREEMENT

Kurt Ekert

October 23, 2015

 

1.             Capitalized Terms. Unless otherwise defined herein, capitalized
terms shall have the meaning set forth in the 2011 Agreement.

 

2.             Continued Employment. The Parties agree that Mr. Ekert’s
employment with Travelport shall continue until the Transition Date on the same
terms and conditions as are currently in effect; provided that Mr. Ekert
acknowledges that Travelport may take steps to prepare for the Transition Date,
including (without limitation): (a) modifying or reducing his duties and
responsibilities; and (b) and recruiting, hiring and/or entering into a contract
of employment with a new Chief Commercial Officer to fill his current
position(s) on, before or after the Transition Date, and that such actions shall
not constitute a Constructive Termination for purposes of the 2011 Agreement,
the LTIP Award Agreement, the LTMIP Award Agreement or any other arrangement, or
otherwise breach any agreement or create or trigger additional rights and
benefits for him under any other arrangement.

 

3.            Transition Date.

 

(a)          The Parties agree that January 1, 2016 shall be Mr. Ekert’s last
day of employment with Travelport and his service as Executive Vice President
and Chief Commercial Officer shall end on the Transition Date. Effective as of
the Transition Date, Mr. Ekert shall resign, and shall be automatically be
deemed to have resigned from, all positions he holds as an officer, director,
benefit plan trustee or otherwise with respect to Travelport and their
subsidiaries and affiliates, and shall execute the officer resignation letter
attached as Annex B to this Agreement.

 

(b)          Except as expressly described in Sections 4(b) and 4(c)(vi) below,
any further vesting for Mr. Ekert under the LTIP Award Agreement and the LTMIP
Award Agreement shall immediately terminate upon the Transition Date, without
further compensation due. Mr. Ekert’s Other Awards shall be subject to the terms
and conditions otherwise applicable to such Other Awards. For clarity, any
compensation, equity or incentive award that will vest or become payable on or
following January 1, 2016 as expressly described in this Agreement (including
without limitation under Section 4(b) below) shall not terminate upon Mr.
Ekert’s termination of employment so that it may vest or become payable in
accordance with the terms of this Agreement.

 

4.             Remuneration In Connection With Transition. The Parties
acknowledge that in connection with Mr. Ekert’s transition of employment with
Travelport, he shall be entitled to (or eligible for, as the case may be) the
following:

 

(a)          Base Salary through the Transition Date; reimbursement of
unreimbursed business expenses pursuant to Travelport policy; and employee
benefits pursuant to employee benefit plans of Travelport through the Transition
Date; and

 

(b)          Payment of the final installment, pursuant to the 2013 LTMIP Award
Agreement, of two hundred twenty five thousand dollars and no cents ($225,000),
to be paid in Travelport Worldwide Limited common stock.

 

 2 

 

 

TRANSITION AND SEPARATION AGREEMENT

Kurt Ekert

October 23, 2015

 

(c)          Subject to (i) Mr. Ekert not resigning (other than due to a
Constructive Termination, as defined in Section 7(c) of the 2011 Agreement and
as modified above in Section 2) his employment with the Company on or before the
Transition Date or being terminated for Cause (as defined in the 2011 Agreement)
on or before the Transition Date, (ii) Mr. Ekert executing the general release
of claims attached hereto as Annex A within 21 days after the Transition Date
(the “Release”), (iii) Section 6 hereof, and (iv) Mr. Ekert’s continued
compliance with Sections 8 and 9 of the 2011 Agreement; Section 5 of the LTIP
Award Agreement; Section 4 of the LTMIP Agreement, and any other duly-binding
post-employment restrictive covenants entered into between Travelport and its
subsidiaries and affiliates and Mr. Ekert (collectively, the “Restrictive
Covenants”), the Parties agree, for the avoidance of doubt, that Mr, Ekert is
entitled to the following payments pursuant to the previously-existing
agreements between Mr, Ekert and Travelport:

  

(i)Pursuant to Section 7(c)(iii)(C)(x) of the 2011 Agreement, two (2) times Mr.
Ekert’s Base Annual Salary, which is currently five hundred fifty thousand
dollars and no cents ($550,000.00), plus, pursuant to Section 7(c)(iii)(C)(z) of
the 2011 Agreement, the pro-rata Annual Bonus at Target (i.e. one thousand five
hundred six dollars and eighty-give cents ($1,506.85)), for a total of one
million one hundred one thousand five hundred six dollars and eighty-five cents
($1,101,506.85), to be paid following the Effective Date of the Release, but in
no case later than sixty (60) days after the Transition Date;

 

(ii)Pursuant to Section 7(c)(iii)(B) of the 2011 Agreement, Mr. Ekert remains
eligible for his bonus for calendar year 2015 at the same level as paid to
active Executive Vice Presidents, to be paid at the same time as active
employees are paid their bonus (if any) for 2015 (but in no case later than
March 15, 2016);

 

(iii)Pursuant to Section 7(c)(iii)(C)(y) of the 2011 Agreement, continued
participation for Mr. Ekert and his dependents under any health, medical, dental
and vision care plans offered by the Company for twelve (12) months following
the Transition Date at the active U.S. employee rates; provided, that in the
event that Mr. Ekert is eligible for another employer’s group health plan
coverage prior to the end of this period, the Company shall not be responsible
for any further payments; provided, further, that Travelport may, in its sole
discretion, provide Mr. Ekert with a lump sum payment in lieu of providing a
subsidy under this paragraph (which, for clarity, shall not impact Mr. Ekert’s
ability continue participation in the Company’s health, medical, dental and
vision care plans pursuant to the Consolidated Omnibus Budget Reconcilation Act,
commonly known as “COBRA”). To the extent that these benefits are taxable to Mr.
Ekert under Section 105(h) of the Internal Revenue Code or is subject to any
taxation or penalties under law, the Company will provide a gross-up to Mr.
Ekert to cover any taxes or other penalties due from Mr. Ekert on such benefits;

 

 3 

 

 

TRANSITION AND SEPARATION AGREEMENT

Kurt Ekert

October 23, 2015

 

(iv)Pursuant to Section 7(c)(iii)(C)(y) of the 2011 Agreement, continuation of
Mr. Ekert’s financial planning and tax preparation allowance of $1,250 per
month, for twelve (12) months (or one lump sum payment in lieu of such benefit,
as determined by the Company) following the Transition Date;

 

(v)Pursuant to Section 7(c)(iii)(C)(y) of the 2011 Agreement, outplacement, as
described in the materials that will be provided to Mr. Ekert separately; and

 

(vi)Pursuant to the LTIP Award Agreement: (x) accelerated vesting of eight
thousand seventy-one (8,071) RSUs, prior to net settlement for required
withholding taxes, on the Transition Date pursuant to Section 3.1(b)(ii) of the
LTIP Award Agreement; (y) accelerated vesting of twenty thousand one hundred
seventy-six (20,176) Stock Options on the Transition Date pursuant to Section
3.3(b)(ii) of the LTIP Award Agreement; and (z) continued eligibility for
vesting of thirty-nine thousand two hundred fourteen (39,214) PSUs (at Target,
with the potential to vest at Stretch), subject to net settlement for required
withholding taxes, eligible for vesting on October 15, 2017, with the actual
number of PSUs vesting on that date subject to Travelport’s actual performance
through the performance period, as detailed in Section 3.2(c)(ii) of the LTIP
Award Agreement.

 

5.             Representations. Mr. Ekert represents and agrees that, except for
any concerns which he has previously identified to Travelport, he is not aware
of any violations of any laws, rules or regulations with respect to any
accounting, financial, reporting, regulatory or any other others at Travelport
or its affiliates by any of their respective officers, directors, employees,
agents or any other person providing services to them. Mr. Ekert hereby
reaffirms that he is bound by the Restrictive Covenants and that he will
continue to comply with them after the Effective Date. Travelport represents
that, as of the date hereof, to the knowledge of the Company’s President and
Chief Executive Officer and Executive Vice President - Capability and
Performance are not aware of any conduct by Mr. Ekert that would constitute
Cause under the 2011 Agreement.

 

6.             Miscellaneous.

 

(a)          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.

 

(b)          Entire Agreement/Amendments. Except as expressly set forth in this
Agreement, this Agreement (along with the agreements incorporated herein)
contains the entire understanding of the parties with respect to the employment
of Executive by Travelport. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

 

 4 

 

 

TRANSITION AND SEPARATION AGREEMENT

Kurt Ekert

October 23, 2015

 

(c)          No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.

 

(d)          Severability. In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.

 

(e)          Assignment. This Agreement, and all of Mr. Ekert’s rights and
duties hereunder, shall not be assignable or delegable by Mr. Ekert (except in
the case of Mr. Ekert’s death prior to Mr. Ekert receiving all of the benefits
under this Agreement which shall be paid to his estate or beneficiaries as
provided in applicable law). Any purported assignment or delegation by Mr. Ekert
in violation of the foregoing shall be null and void ab initio and of no force
and effect. This Agreement may be assigned by Travelport to a person or entity
which is an affiliate or a successor in interest to substantially all of the
business operations of Travelport. Upon such assignment, the rights and
obligations of Travelport hereunder shall become the rights and obligations of
such affiliate or successor person or entity.

 

(f)          Set Off; No Mitigation. Travelport’s obligation to pay Mr. Ekert
the amounts provided and to make the arrangements provided hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by Mr. Ekert to
Travelport or its affiliates. Mr. Ekert shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment.

 

(g)          Compliance with IRC Section 409A. Notwithstanding anything herein
to the contrary, (i) since at the time of Mr. Ekert’s separation of employment
with Travelport Mr. Ekert will be a “specified employee” as defined in Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such separation of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
Travelport will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Mr. Ekert) until the date that is six months
following Mr. Ekert’s separation of employment with Travelport (or the earliest
date as is permitted under Section 409A of the Code) and (ii) if any other
payments of money or other benefits due to Mr. Ekert hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by the Board, that does not cause such an accelerated or
additional tax. Travelport shall consult with Mr. Ekert in good faith regarding
the implementation of the provisions of this Section 6(g); provided that neither
Travelport nor any of its employees or representatives shall have any liability
to Mr. Ekert with respect to thereto.

 

 5 

 

 

TRANSITION AND SEPARATION AGREEMENT

Kurt Ekert

October 23, 2015

 

(h)          Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

(i)          Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

If to Travelport, addressed to:

 

Travelport Worldwide Limited
6 Campus Drive

1st Floor, South Side
Parsippany, NJ 07054
Attention: Terry Conley, Executive Vice President – Capability and Performance

 

With a copy to:

 

Travelport Worldwide Limited

Axis One, Axis Park

10 Hurricane Way

Langley, Berkshire, England SL3 8AG

Attention: Thomas J. Murphy, Executive Vice President and General Counsel



If to Mr. Ekert, to the address listed in Travelport’s records.

 

(j)          Prior Agreements. Except as expressly set forth herein, this
Agreement supersedes all prior agreements and understandings (including verbal
agreements) between Mr. Ekert and Travelport and/or its affiliates regarding the
post-separation terms and conditions of Mr. Ekert’s employment with Travelport
and/or its affiliates including, without limitation, the 2011 Agreement, the
LTIP Award Agreement, and the LTMIP Award Agreement (collectively, the ‘‘Prior
Agreements”). Except as incorporated herein, the Prior Agreements shall
terminate upon the Transition Date; provided, however, that the Other Awards
shall continue in accordance with their terms (including, if applicable,
termination upon the Transition Date). For clarity, this Agreement does not
amend or supersede any Agreements between TDS Investor (Cayman) L.P and Mr.
Ekert concerning his Class A-2 Interests in TDS Investor (Cayman) L.P., which
continue to be bound by the definitive documentation regarding such Class A-2
Interests.

 

(k)          Cooperation. Mr. Ekert shall provide his reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Mr. Ekert’s employment with
Travelport. Travelport will reimburse Mr. Ekert for reasonable expenses
reasonably incurred in connection with Mr. Ekert’s compliance with this Section
6(k). This provision shall survive any termination of this Agreement.

 

 6 

 

 

TRANSITION AND SEPARATION AGREEMENT

Kurt Ekert

October 23, 2015

 

(l)          Withholding Taxes. Travelport may withhold from any amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation, as well as make any
deductions pursuant to Mr. Ekert’s election to the extent consistent with
applicable law. With respect to any RSUs and/or PSUs that vest pursuant to the
Section 4(d)(vi), Mr. Ekert shall be entitled to satisfy any federal, state or
local tax withholding obligations by authorizing Travelport to withhold such
number of Shares (as defined in the LTIP Award Agreement) otherwise issuable or
deliverable to the Employee as a result of the vesting of such RSUs and/or PSUs;
provided that Mr. Ekert shall only be so authorized to the extent that similarly
situated executive employees are entitled to do the same; provided, further,
that in any event, no Shares shall be withheld with a value exceeding the
minimum amount of tax required by law to be withheld.

 

(m)          Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

(n)          Amendment. This Agreement shall not be amended except with the
express written consent of each of the Parties.

 

(o)          Arbitration. Except as otherwise provided in Section 11 of the 2011
Agreement, which is hereby incorporated and which shall also apply with respect
to, any controversy, dispute, or claim arising out of, in connection with, or in
relation to, the interpretation, performance or breach of this Agreement,
including, without limitation, the validity, scope, and enforceability of this
Section 6(o), may at the election of any party, be solely and finally settled by
arbitration conducted in New York, New York, by and in accordance with the then
existing rules for commercial arbitration of the American Arbitration
Association, or any successor organization and with the Expedited Procedures
thereof (collectively, the “Rules”). Each of the patties hereto agrees that such
arbitration shall be conducted by a single arbitrator selected in accordance
with the Rules; provided that such arbitrator shall be experienced in deciding
cases concerning the matter which is the subject of the dispute. Any of the
parties may demand arbitration by written notice to the other and to the
Arbitrator set forth in this Section 6(o) (“Demand for Arbitration”). Each of
the parties agrees that if possible, the award shall be made in writing no more
than 30 days following the end of the proceeding. Any award rendered by the
arbitrator(s) shall be final and binding and judgment may be entered on it in
any court of competent jurisdiction. Each of the parties hereto agrees to treat
as confidential the results of any arbitration (including, without limitation,
any findings of fact and/or law made by the arbitrator) and not to disclose such
results to any unauthorized person. The parties intend that this agreement to
arbitrate be valid, enforceable and irrevocable. In the event of any arbitration
with regard to this Agreement, each party shall pay its own legal fees and
expenses, provided, however, that the parties agree to share the cost of the
Arbitrator’s fees.

 

 7 

 

 

TRANSITION AND SEPARATION AGREEMENT

Kurt Ekert

October 23, 2015

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

 

  TRAVELPORT, L.P.         By Travelport Holdings, LLC, its general partner    
    By: /s/ Terry Conley         Print Name: Terry Conley         Title: EVP

 

  TRAVELPORT WORLDWIDE LIMITED         By: /s/ Terry Conley         Print Name:
Terry Conley         Title: EVP         EXECUTIVE       /s/ Kurt Ekert   KURT
EKERT





 



 

 8 

 

 

ANNEX A

 

AGREEMENT AND GENERAL RELEASE

 

Travelport Worldwide Limited (“Travelport”) and Travelport, LP (collectively,
the “Company”) and Kurt Ekert (hereinafter collectively with his heirs,
executors, administrators, successors and assigns, “EXECUTIVE”), mutually desire
to enter into this Agreement and General Release (“Agreement” or “Agreement and
General Release”) and agree that:

 

The EXECUTIVE and the Company are parties to that certain Transition and
Separation Agreement (the “Transition Agreement”), dated as of October 23, 2015;
and

 

The terms of this Agreement are the products of mutual negotiation and
compromise between EXECUTIVE and the Company; and

 

The meaning, effect and terms of this Agreement have been fully explained to
EXECUTIVE; and

 

EXECUTIVE is hereby advised, in writing, by the Company that he should consult
with an attorney prior to executing this Agreement; and

 

EXECUTIVE is being afforded twenty-one (21) days from the date of this Agreement
to consider the meaning and effect of this Agreement; and

 

EXECUTIVE understands that he may revoke the general release contained in
paragraph 3 of this Agreement (the “General Release”) for a period of seven (7)
calendar days following the day he executes this Agreement and the General
Release shall not become effective or enforceable until the revocation period
has expired, and no revocation has occurred. Any revocation within this period
must be submitted, in writing, to Terry Conley, the Company’s Executive Vice
President of Capability and Performance, and state, “I hereby revoke my
acceptance of the General Release.” Said revocation must be personally delivered
to Mr. Conley within seven (7) calendar days of the execution of this Agreement,
or mailed to Mr. Conley and postmarked within seven (7) calendar days of
execution of this Agreement. In the event of a revocation of the General
Release, the remainder of this Agreement shall remain in full force and effect;
and

 

EXECUTIVE has carefully considered other alternatives to executing this
Agreement and General Release.

 

THEREFORE, EXECUTIVE and the Company, for the full and sufficient consideration
set forth below, agree as follows:

 

1.            EXECUTIVE’s employment shall end effective on January 1, 2016 (the
“Last Day of Employment”). Following his Last Day of Employment, other than as
set forth below, EXECUTIVE shall not be eligible for any other payments from the
Company.

 

 9 

 

 

AGREEMENT AND GENERAL RELEASE

Kurt Ekert

October 23, 2015

 

2.            In full satisfaction of the Company’s obligations under the
Transition Agreement, as well as Section 7(c)(iii) of the 2011 Agreement, the
Company agrees to provide EXECUTIVE with the benefits set forth in the
Transition Agreement, which are subject to EXECUTIVE’s continued compliance with
the Restrictive Covenants (as defined in the Transition Agreement). EXECUTIVE
understands and agrees that he would not receive the benefits in the Transition
Agreement, except for his execution of this Agreement and the fulfillment of the
promises contained herein, and that such consideration is greater than any
amount to which he would otherwise be entitled as an employee of the Company.

 

3.            Except as otherwise expressly provided by this Agreement or the
right to enforce the terms of this Agreement, EXECUTIVE, of his own free will
knowingly and voluntarily releases and forever discharges the Company, their
current and former parents, and their shareholders, affiliates (including
without limitation Orbitz Worldwide, Inc. and its subsidiaries), subsidiaries,
divisions, predecessors, successors and assigns and the employees, officers,
directors, advisors and agents thereof (collectively referred to throughout this
Agreement as the “Released Parties”, or a “Released Party”) from any and all
actions or causes of action, suits, claims, charges, complaints, promises
demands and contracts (whether oral or written, express or implied from any
source), or any nature whatsoever, known or unknown, suspected or unsuspected,
which against the Released Parties EXECUTIVE or EXECUTIVE’s heirs, executors,
administrators, successors or assigns ever had, now have or hereafter can shall
or may have by reason of any matter, cause or thing whatsoever arising any time
prior to the time EXECUTIVE executes this Agreement, including, but not limited
to:

 

(a)          any and all matters arising out of EXECUTIVE’s employment by the
Company or any of the Released Parties and the separation of that employment,
and that includes but is not limited to any claims for salary, allegedly unpaid
wages, bonuses, commissions, retention pay, severance pay, vacation pay, or any
alleged violation of the National Labor Relations Act, any claims for
discrimination of any kind under the Age Discrimination in Employment Act of
1967 as amended by the Older Workers Benefit Protection Act, Title VII of the
Civil Rights Act of 1964, Sections 1981 through 1988 of Title 42 of the United
States Code, any claims under the Employee Retirement Income Security Act of
1974 (except for benefits that are or become vested on or prior to the Last Day
of Employment, which are not affected by this Agreement, including without
limitation any benefits under the Travelport Employee Savings Plan (a/k/a the
401(k) Plan) and the Travelport Americas, LLC Savings Restoration Plan, which
the Company acknowledges are fully vested and which shall be paid in accordance
with their respective terms and EXECUTIVE’s applicable payment elections), the
Americans With Disabilities Act of 1990, the Fair Labor Standards Act (to the
extent such claims can be released), the Occupational Safety and Health Act, the
Consolidated Omnibus Budget Reconciliation Act of 1985, the Federal Family and
Medical Leave Act (to the extent such claims can be released); and

 

 10 

 

 

AGREEMENT AND GENERAL RELEASE

Kurt Ekert

October 23, 2015

 

(b)          any other federal, state or local civil or human rights law, or any
other alleged violation of any local, state or federal law, regulation or
ordinance, and/or public policy, implied or expressed contract, fraud,
negligence, estoppel, defamation, infliction of emotional distress or other tort
or common-law claim having any bearing whatsoever on the terms and conditions
and/or separation of his employment with the Company including, but not limited
to, any statutes or claims providing for the award of costs, fees, or other
expenses, including reasonable attorneys’ fees, incurred in these matters.

 

Notwithstanding the foregoing release of claims in this paragraph of this
Agreement:

 

(c)          Nothing in the release of claims in this paragraph shall be deemed
to be a waiver or forfeiture of EXECUTIVE’s equity granted or purchased pursuant
to the Other Award Agreements (as defined in the Transition Agreement).

 

(d)          EXECUTIVE has a right to indemnification and advancement from and
by the Company, to the extent in existence as of the date hereof pursuant to the
Company’s by-laws and the Indemnification Agreements dated December 16, 2011
between Mr. Ekert and each of Travelport Limited, Travelport Holdings Limited,
TDS Investor (Cayman) GP Ltd., Travelport Worldwide Limited and Travelport
Intermediate Limited, and such right to indemnification and advancement shall
survive the separation of his employment in accordance with such by-laws,
agreements and applicable law.

 

(e)          The Company represents that it had Directors & Officers (“D&O”)
insurance coverage, including “tail coverage”, during EXECUTIVE’s employment
with the Company, and while he served as an officer for Travelport Worldwide
Limited and its subsidiaries, EXECUTIVE was covered under such D&O coverage for
the period he served as an officer. EXECUTIVE shall continue to be entitled to
the benefits of such coverage with respect to his services performed through the
Last Day of Employment, subject to the applicable terms of the applicable
policies. The D&O coverage provided by the Company will continue after the
termination of EXECUTIVE’s employment and status as an officer, and the Company
presently intends to continue such coverage indefinitely at existing levels.

 

4.            EXECUTIVE also acknowledges that he does not have any current
charge, claim or lawsuit against one or more of the Released Parties pending
before any local, state or federal agency or court regarding his employment and
his separation from employment. EXECUTIVE understands that nothing in this
Agreement prevents him from filing a charge or complaint with or from
participating in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”) or any other federal, state or local
agency charged with the enforcement of any employment or labor laws, although by
signing this Agreement EXECUTIVE is giving up any right to monetary recovery
that is based on any of the claims he has released. EXECUTIVE also understands
that if he files such a charge or complaint, he has, as part of this Agreement,
waived the right to receive any remuneration beyond what EXECUTIVE has received
in this Agreement. EXECUTIVE shall not seek or be entitled to any personal
recovery, in any action or proceeding that may be commenced on EXECUTIVE’s
behalf in any way arising out of or relating to the matters released under this
Agreement.

 

 11 

 

 

AGREEMENT AND GENERAL RELEASE

Kurt Ekert

October 23, 2015

 

5.            EXECUTIVE represents that he has not and agrees that he will not
in any way disparage the Company or any Released Party, their current and former
officers, directors and employees, or make or solicit any comments, statements,
or the like to the media or to others that may be considered to be derogatory or
detrimental to the good name or business reputation of any of the aforementioned
parties or entities. Following the full execution of and the effective date of
this Agreement, the Company will direct the then-current members of the
Travelport Senior Leadership Team (the “SLT”) not to disparage EXECUTIVE;
provided, however, that the Company’s obligation under this paragraph shall not
be ongoing and will be fulfilled once the Company directs the SLT not to
disparage EXECUTIVE.

 

6.          EXECUTIVE understands that if this Agreement were not signed, he
would have the right to voluntarily assist other individuals or entities in
bringing claims against Released Parties. EXECUTIVE hereby waives that right and
agrees that he will not provide any such assistance other than assistance in an
investigation or proceeding conducted by the United States Equal Employment
Opportunity Commission or other federal, state or local agency, or pursuant to a
valid subpoena or court order. EXECUTIVE agrees that if such a request for
assistance if by any agency of the federal, state or local government, or
pursuant to a valid subpoena or court order, he shall advise the Company in
writing of such a request no later than three (3) days after receipt of such
request.

 

7.            EXECUTIVE acknowledges and confirms that he has returned all
Company property to the Company, including his identification card, and computer
hardware and software, all paper or computer based files, business documents,
and/or other records as well as all copies thereof, credit cards, keys and any
other Company supplies or equipment in his possession. Finally, any amounts owed
to the Company have been paid.

 

8.            This Agreement is made in the State of New York and shall be
interpreted under the laws of said State. Its language shall be construed as a
whole, according to its fair meaning, and not strictly for or against either
party. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, including the General Release (as defined herein), such
provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect. However, if as a result of any action
initiated by EXECUTIVE, any portion of the General Release (as defined herein)
were ruled to be unenforceable for any reason, EXECUTIVE shall return
consideration equal to the post-employment payments and benefits provided to
EXECUTIVE under the Transition Agreement.

 

9.            EXECUTIVE agrees that neither this Agreement nor the furnishing of
the consideration for this Agreement shall be deemed or construed at any time
for any purpose as an admission by the Company of any liability or unlawful
conduct of any kind, all of which the Company denies.

 

 12 

 

 

AGREEMENT AND GENERAL RELEASE

Kurt Ekert

October 23, 2015

 

10.          This Agreement may not be modified, altered or changed except upon
express written consent of both parties wherein specific reference is made to
this Agreement.

 

11.          This Agreement sets forth the entire agreement between the parties
hereto, and fully supersedes any prior agreements or understandings between the
parties other than the Transition Agreement and the Other Award Agreements
(including without limitation the Restrictive Covenants (as defined in the
Transition Agreement); which agreements shall continue to apply in accordance
with their respective terms, except to the extent otherwise specifically
provided herein.

 

12.          Subject to applicable law, EXECUTIVE agrees to cooperate with and,
consistent with his other employment obligations, to make himself reasonably
available to Travelport Worldwide Limited and its General Counsel, the Company
may reasonably request, to assist it in any matter regarding Travelport or its
affiliates, subsidiaries, and predecessors, including giving truthful testimony
in any potential or filed litigation, arbitration, mediation or similar
proceeding litigation involving Travelport and its affiliates, subsidiaries, and
their predecessors, over which EXECUTIVE has knowledge or information. The
Company will reimburse EXECUTIVE for any and all reasonable expenses reasonably
incurred in connection with EXECUTIVE’s compliance with this paragraph.

 

13.          In consideration for the benefits provided in the Transition
Agreement, EXECUTIVE warrants and affirms to Travelport that he has at all times
conducted himself as a fiduciary of, and with sole regard to that which is in
best interests of, Travelport and its affiliates and their predecessors. He
affirms that in conducting business for Travelport and its affiliates and their
predecessors, he has done so free from the influence of any conflicting personal
or professional interests, without favor for or regard of personal
considerations, and that he has not in any material respect violated the
Travelport Code of Business Conduct & Ethics (“Travelport Code”). Toward that
end, EXECUTIVE understands that this affirmation is a material provision of this
Agreement, and, should the Company determine that EXECUTIVE has engaged in
business practices inconsistent with the affirmation set forth herein then
EXECUTIVE agrees that he shall have committed a material breach of this
Agreement, and the post-employment payments and benefits provided to EXECUTIVE
under the Transition Agreement shall not have been earned. In that case,
EXECUTIVE shall be liable for the return of consideration equal to such payments
and benefits.

 

THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND GENERAL RELEASE
AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH AGREEMENT AND GENERAL RELEASE.
EXECUTIVE UNDERSTANDS THAT THIS DOCUMENT SETTLES, BARS AND WAIVES ANY AND ALL
CLAIMS HE HAD OR MIGHT HAVE AGAINST THE COMPANY; AND HE ACKNOWLEDGES THAT HE IS
NOT RELYING ON ANY OTHER REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS
DOCUMENT. HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO
FULFILL THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND
BENEFITS SET FORTH IN PARAGRAPH 2 ABOVE, EXECUTIVE FREELY AND KNOWINGLY, AND
AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE. IF THIS
DOCUMENT IS RETURNED EARLIER THAN 21 DAYS FROM THE LAST DATE OF EMPLOYMENT, THEN
EXECUTIVE ADDITIONALLY ACKNOWLEDGES AND WARRANTS THAT HE HAS VOLUNTARILY AND
KNOWINGLY WAIVED THE 21 DAY REVIEW PERIOD, AND THIS DECISION TO ACCEPT A
SHORTENED PERIOD OF TIME IS NOT INDUCED BY THE COMPANY THROUGH FRAUD,
MISREPRESENTATION, A THREAT TO WITHDRAW OR ALTER THE OFFER PRIOR TO THE
EXPIRATION OF THE 21 DAYS, OR BY PROVIDING DIFFERENT TERMS TO EMPLOYEES WHO SIGN
RELEASES PRIOR TO THE EXPIRATION OF SUCH TIME PERIOD.

 

 13 

 

 

AGREEMENT AND GENERAL RELEASE

Kurt Ekert

October 23, 2015

 

THEREFORE, the parties to this Agreement and General Release now voluntarily and
knowingly execute this Agreement.

 

  EXECUTIVE

 

      Kurt Ekert

 

Signed and sworn before me   this __ day of _________, ___________          
Notary Public  

 

  TRAVELPORT WORLDWIDE LIMITED           By:   Name:   Title:

 

Signed and sworn before me   this __ day of _________, ___________          
Notary Public  

 

  TRAVELPORT, LP       By Travelport Holdings, LLC, as general partner          
By:   Name:   Title:

 

Signed and sworn before me   this __ day of _________, ___________          
Notary Public  

 

 14 

 

 

AGREEMENT AND GENERAL RELEASE

Kurt Ekert

October 23, 2015

 

ANNEX B

 

To the Boards of Directors of
TDS Investor (Cayman) L.P. and Travelport Worldwide Limited
6 Campus Drive
1st Floor
Parsippany, New Jersey 07054

 

In connection with my employment within the Travelport group of companies which,
for the avoidance of doubt means TDS Investor (Cayman) L.P., Travelport
Worldwide Limited and/or their affiliates and subsidiaries (“Travelport Group”)
and my appointment as director, officer, and/or any other position of
responsibility requiring notification to a public registrar, or regulatory or
governing body (“Executive Appointments”).

 

I hereby resign from all and any Executive Appointments (as described above)
pertaining to my employment with the Travelport Group with effect on my Last Day
of Employment with the Travelport Group, i.e. January 1, 2016.

 

Sincerely,

 

    Kurt Ekert       Date:    

 

 15 

